Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 10-28 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 1/5/2021.

Specification
The disclosure is objected to because it contains an embedded hyperlink and/or other form of browser-executable code. Applicant is required to delete the embedded hyperlink and/or other form of browser-executable code; references to websites should be limited to the top-level domain name without any prefix such as http:// or other browser-executable code. See MPEP § 608.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the 
Claim 1 is indefinite because it provides for an ambivalent limitation. The limitation in question states: wherein the N-intein polypeptide can be covalently attached. The use of the phrase “can be” suggests that “the covalently attached solid support” is not part of the invention, but merely defines a functional limitation of the claimed protein that can be acted upon in the future. Based upon the claim limitation, claim 1 will be interpreted to mean that the invention is drawn to the N-intein protein, per se, wherein the limitation that follows “can be” is interpreted as a functional limitation.
Claims 2 and 3 are rejected for reasons that are similar to those described above. While claims 2 and 3 explicitly describe a “solid support,” and thusly possess the adequate antecedent support, the fact that claim 1 indicates that the polypeptide can be covalently attached suggests that other forms of attachment, like hydrogen-bonding, would be sufficient to fulfill the claimed limitation. For the sake of examining these claims on their merit, it will be assumed that the polypeptide of claim 1 will be covalently attached to the solid supports of claims 2 or 3.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a natural product without significantly more. The claim(s) recite(s) a soluble fusion protein, associating with a C-intein. This judicial exception is not integrated into a practical application because the claims define a natural product, per se, without provide for additional elements that amount to significantly more than the natural exception.
	Claim 1 is drawn to an N-intein protein, and nothing more (see the 35 USC 112(b) rejection above). As discussed above, the claim provides for a functional limitation that does not provide for any changes upon the claimed N-intein protein; the limitation in no way suggests that the N-intein protein has been modified to allow for covalent attachment, and as such, any protein described as N-intein must read upon the claimed protein. Manfredi (PGPub 2002/0106693) indicates that there are a number of N-inteins that are naturally occurring, and that these are known to interact with their C-intein counterparts. See paragraph [0041] and [0042]. This would suggest that the interaction of N- and C- inteins is a property that exists within naturally occurring inteins and does not distinguish naturally occurring proteins from those that are synthetic. Based upon the claims language, and this assessment, it appears that the claim is drawn to a natural product, without providing for additional elements that define significantly more than the natural exception. Since N-inteins are natural products, per se, and the claim never define any non-naturally occurring N-inteins, it must be assumed that the claim includes naturally occurring N-inteins, which are not in compliance with 35 USC 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 7 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Manfredi (PGPub 2002/0106693). Manfredi teaches N-intein polypeptides that can be covalently attached to a solid support. Manfredi notes that these with form a complex with their C-intein counterparts. See [0007] [0042] [0083] [0085].
With respect to claim 1, Manfredi appears to teach the broadly claimed N-intein.
With respect to claim 2, Manfredi indicates that the N-intein can be bound to any number of solid supports, but explicitly teaches that surfaces, like glass slides, can be functionalized to covalently bond to the N-intein. See paragraph [0085]. Manfredi also broadly describes covalently bonding to “organic films,” chips, and three-dimensional hydrophilic polymer matrixes, like gels, as adequate solid supports. See paragraphs [0086]-[0089].

With respect to claim 7, Manfredi indicates that the N-intein can be bound to any number of solid supports, but explicitly teaches that surfaces, like glass slides, can be functionalized to covalently bond to the N-intein. See paragraph [0085]. Manfredi also broadly describes covalently bonding to “organic films,” chips, and three-dimensional hydrophilic polymer matrixes, like gels, as adequate solid supports. See paragraphs [0086]-[0089].
With respect to claim 9, Manfredi indicates that, essentially, any surface can be functionalized with a silicon dioxide (silica) film, wherein the protein with covalently attach to the surface of the solid support via a silane coupling agent. See paragraph [0088].

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 3, 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Manfredi (PGPub 2002/0106693) and Ericsson, et al (Reactive & Functional Polymers, 30, 327-340, 1996). See the discussion of Manfredi above. Manfredi never describes applying the N-inteins to a chromatography resin, like a hydrophilic polyvinyl ether base. However, as discussed above, Manfredi does explicitly teach that the N-intein can be covalently immobilized on a hydrophilic polymer matrix, suggesting compatibility with various hydrophilic polymers.
functionalized, suggesting that the surface can be functionalized to allow for the covalent immobilization of an N-intein. Furthermore, Ericsson provides explicitly motivation to utilize the hydrophilic polymer polyvinyl ether as a stationary phase in chromatographic methods. See pages 327 and 328, “Introduction” section. Addiotnaly, when considering the disclosure of Manfredi, it is noted that the various interactions described in the disclosure can be exploited for the purposes of chromatographic methods, further suggesting that the N-intein of Manfredi could be obviously and predictably applied to the poly vinyl ether chromatographic resin of Ericsson.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Manfredi (PGPub 2002/0106693) and He, et al (Journal of Pharmaceutical and Biomedical Analysis, 101, 84-101, 2014). Although Manfredi broadly teaches the application of N-intein to a solid support, Manfredi never explicitly teaches magnetic beads. He provides a review article detailing the preparation and use magnetic beads in separation sciences. See page 84, “Abstract” section. Since He is a review paper, it would be reasonable to suggest that the summations provided by He would be obvious to the ordinary artisan, as reviews describe the state-of-the-art. That said, although He describes separation techniques by applying various peptides and proteins to magnetic spheres, He never explicitly teaches using N-intein.
It would be obvious to apply the N-intein of Manfredi to the magnetic beads of He because Manfredi explicitly notes that the interactions of N-intein can be applied to 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID W BERKE-SCHLESSEL whose telephone number is (571)270-3643.  The examiner can normally be reached on M-F 8AM-5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on (571)272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651